                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

A. CHARLES PERUTO, JR.                     :
                                           :
       v.                                  :      CIVIL ACTION NO. 18-4468
                                           :
ROC NATION, LLC, ET AL.                    :

                __________________________________________________

A. CHARLES PERUTO, JR.                     :
                                           :
       v.                                  :      CIVIL ACTION NO. 18-4818
                                           :
ROC NATION, LLC, ET AL.                    :

                                        ORDER

       This 6th day of February, 2019, it is hereby ORDERED that Plaintiff’s Motion for an

Expedited Status Conference Pursuant to Rule 16(A) of the Federal Rules of Civil Procedure

(Doc #50) is DENIED.




                                                        /s/ Gerald Austin McHugh
                                                  United States District Judge
